The first decretal paragraph of the decree of the Surrogate's Court of Albany County construing the will of William E. Woollard, deceased, which has been affirmed by the Appellate Division of the Supreme Court, Third Judicial Department, should be modified to read as follows: "ORDERED, ADJUDGED AND DECREED that the true construction and effect of *Page 394 
the Last Will and Testament of William E. Woollard, deceased, and particularly paragraphs `Second' and `3rd' thereof, relating to the payment of the income and principal of the residuary estate of said deceased, is construed as giving to Harriet Holland Woollard, widow of said deceased, the right to all of the income and to such part of the corpus and principal of the said trust estate created by said Last Will and Testament of said deceased as she shall deem necessary for her maintenance, comfort or well being, and said Harriet Holland Woollard shall have the right to demand the payment and transfer to her of such part of the principal and corpus of said estate at any time whenever the said Harriet Holland Woollard shall deem it necessary for her maintenance, comfort and well being and shall so determine and state in writing to the Trustees in making any such demand or demands therefor, and the said Trustees are hereby ordered and directed to comply therewith, and it is * * *". Such a statement is all that may be required from the widow, since the statement itself imports the exercise by her of good faith and honest judgment, and under the terms of the particular will no one may question or go behind such a determination and expression by her.
The order of the Appellate Division and the decree of the Surrogate's Court should be modified in accordance with this opinion, and as so modified, affirmed, without costs.